Title: To Thomas Jefferson from Robert Smith, 21 March 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Navy Department 21 March 1806
                        
                        I deem it proper to inform you that, Congress having made no appropriation for the service of the Navy for
                            the year 1806, I am not in possession of the means of sending the Brig Hornet to sea on the intended cruise—
                  I have the
                            honor to be with great respect Sir, yr mo o St
                        
                            Rt Smith
                            
                        
                    